861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carroll Eugene STRADER, Petitioner-Appellant,v.H.L. BRIDGES, Superintendent, Attorney General of the Stateof North Carolina, Respondents-Appellees.
No. 88-6660.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 16, 1988.Decided Sept. 22, 1988.

Carroll Eugene Strader, appellant pro se.
Barry Steven McNeill, Office of Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carroll Eugene Strader appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss this appeal on the reasoning of the district court.  Strader v. Bridges, CA-87-842-C-S (M.D.N.C. May 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.